 600DECISIONS OF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE TO MEMBERS AND ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the LaborManagementRelationsAct, we hereby notify our employees that:WE WILL NOT maintain or enforce the clauses of any agreement with CooperAlloy Corporation (Aircraft Division), or any other employer, which require,employees to fill out checkoff authorizations.WE WILL NOT in any other manner cause or attempt to cause Cooper AlloyCorporation (Aircraft Division), or any other employer, to discriminateagainst.an employeein violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees in the,exerciseof the right to self-organization, to form labor organizations,to joinsor assistany labor organization, to bargain collectively through representatives.of their own choosing, and to engage in concerted activities for the purpose,of collective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such right may be affected'by an agreementrequiring membership in a labor organization,as a conditionsof employment, as authorized in Section 8 (a) (3) of the Act.LOCAL 5250, UNITED STEELWORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must not be-altered, defaced, or covered by any other material.Springfield Building and Construction Trades Council; Car-penters' District Council of Springfield,Massachusetts, andWalter J.LaFrancis,and LocalUnion No.1 of the Brick-layers, Masons and Plasterers International Union of America—AFL-CIO,and James M. LeonardandLeo Spear Construe--tion Co., Inc.Springfield Building and Construction Trades Council;Carpen-ters'District Council of Springfield,Massachusetts,and Wal-ter J.LaFrancisandJames F. Rogers, d/b/a Rogers Heatingand Engineering Company.Cases Nos. 1-CC-180 and 1-CC-184April 25,1958DECISION AND ORDEROn December 9, 1957, Trial Examiner Sidney Lindner issued his-Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfair,labor practices, and recommending that they be required to cease and.desist therefrom and to take certain affirmative action, as set forthin the Intermediate Report, a copy of which is attached hereto-Thereafter, the Respondents filed exceptions to the IntermediateReport and supporting briefs; the General Counsel also filed a briefwith the Board.120 NLRB No. 87. SPRINGFIELD BUILDING AND CONSTRUCTION TRADES COUNCIL 601Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBeanand Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents Springfield Building andConstruction Trades Council; Carpenters' District Council of Spring-field,Massachusetts, and its agent, Walter J. LaFrancis; and LocalUnion No. 1 of the Bricklayers, Masons and Plasterers, InternationalUnion of America, AFL-CIO, and its agent, James M. Leonard, theirofficers, representatives, successors, and assigns shall:1.Cease and desist from :(a) Inducing or encouraging the employees of Leo Spear Con-struction Co., Inc., Hampden Construction Co., W. J. Quinn Con-struction Co., or any other employer to engage in a strike or a'concerted refusal in the course of their employment to performservices for their respective employers where an object thereof is toforce or require the towns of Southwick or West Springfield or anyother town, employer or person to cease doing business with RogersHeating and Engineering Company or Valley Electric and Heating'Service or with any other employer or person.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at the business offices and meeting places of the Respond-ents and at all other places where notices to its members are custom-arily posted, copies of the notices attached to the Intermediate Reportmarked "Appendixes A, B, and C." 2 Copies of the said notices, to be'We agree with the Trial Examiner's conclusion that section 12 in article IX of thecontract between Respondent District Council and Building Trades Employers Associ-ation, Inc., is not a "hot-cargo" clause.The Board and court decision in the so-called"hot-cargo"cases, urged by the Respondents as pertinent to the issues of this case, aretherefore totally inapposite..Members are not allowed to work with non-union carpenters or craftsmen specifiedby the District Council nor with apprentices not recognized by the District Council.z These notices are amended by striking the words"The Recommendations of a TrialExaminer"and substituting the words"A Decision and Order." In the event that thisOrder is enforced by a decree of a United States Court of Appeals,there shall be sub-stituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished by the Regional Director for the First Region, shall, afterbeing duly signed by the authorized representatives of the Respond-ents be posted immediately upon receipt thereof and maintained fora period of sixty (60) consecutive days thereafter in conspicuousplaces including all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced or covered by any othermaterial.(b)Upon receipt from the Regional Director of copies of the saidnotices, forthwith return to him copies thereof, duly signed as afore-said, for posting by Spear, Quinn, Hampden, Rogers, and Valley, saidemployers willing, in places where notices to employees are custom-arily posted.(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps Respond-ents have taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge filed by Arthur M. Marshall, attorney, onbehalf of Leo Spear Construction Co., Inc., herein called Spear, and docketed underCase No. 1-CC-180, the General Counsel of the National Labor Relations Boardby the Regional Director for the First Region issued a complaint on August 20,1957, against SpringfieldBuilding andConstruction Trades Council; Carpenters'District Council of Springfield, Massachusetts, and Walter J. LaFrancis and LocalUnion No. 1 of the Bricklayers, Masons and Plasterers International Union ofAmerica, AFL-CIO, and James M Leonard, herein respectively called Respondentsand Trades Council, District Council, LaFrancis, Bricklayers and Leonard,allegingthatRespondents have engaged in and areengagingin conduct violatingSection8 (b) (4) (A) and Section 2 (6) and (7) of the Act.Upon another charge and amended charge filed by Arthur J. Marshall, attorney,on behalf of James F. Rogers, d/b/a Rogers Heating and Engineering Company,herein called Rogers, and docketed under Case No. 1-CC-184, the General Counselby the Regional Director for the First Region, issued a complaint on September10, 1957, against the Trades Council, the District Council, and LaFrancis,allegingthat Respondents have engaged in and areengagingin conduct violating Section8 (b) (4) (A) and Section 2 (6) and (7) of the Act. By Order of the RegionalDirector pursuant to Section 102.33 of the Board's Rules and Regulations, Series 6,as amended, the above-enumerated cases were consolidated.Copies of the order consolidating cases, the respective complaints, charges andamended charges and notice of hearing were served upon the Respondents.Re-spondents filed a joint answer in each case denying the commission of the unfairlabor practices alleged.Pursuant to notice, a hearing was held in Springfield, Massachusetts, on October1,1957, before the duly designated Trial Examiner.All parties were representedat the heating and were afforded full opportunity to be heard, to examine andcross-examinewitnesses,and to introduce evidence bearing on the issues.Theparties were given opportunity to present oral argument at the close of the hearingand to submit briefs and proposed findings of fact and conclusions of law. Briefswere received from the General Counsel and from counsel for the Respondentsand have been duly considered. Subsequent to the close of the hearing, a writtenmotion to correct the record was received from the General Counsel.The saidmotion was assented to by counsel for the other parties and it is hereby granted.Upon the entire recordin the case, and uponobservation of the demeanor ofwitnesses,I makethe following: SPRINGFIELDBUILDING AND CONSTRUCTIONTRADES COUNCIL603FINDINGS OF FACT1.THE BUSINESSES OF THE COMPANIESLeo Spear Construction Co., Inc., is a corporation duly organized under andexisting by virtue of the laws of the Commonwealth of Massachusetts. It maintainsitsprincipal office and place of business in Springfield, Massachusetts, and is nowand has been continuously engaged in the business of general contracting in theconstruction industry.During the past year Spear performed construction servicesvalued in excess of $50,000 outside the Commonwealth of Massachusetts.James F. Rogers, a private individual, is and has been at all times material herein,doing business under the trade name and style of Rogers Heating and EngineeringCompany.Rogers maintains his principal office and place of 'business in Spring-field,Massachusetts, and is now and continuously has been engaged in the businessof selling, installing, and servicing heating and air conditioning equipment andrelated products.During the year 1956 Rogers sold and shipped equipment, per-formed services valued in excess of $50,000 outside the Commonwealth of Massa-chusetts, and supplied services valued at approximately $75,000 to persons engagedin interstate commerce.It is admitted and I hereby find that Spear and Rogers are engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDSpringfield Building and Construction Trades Council; Carpenters' District Coun-cil of Springfield, Massachusetts; and Local Union No. 1 of the Bricklayers, Masonsand Plasterers International Union of America, AFL-CIO, are labor organizationswithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe material facts in these cases are either not in dispute or are admitted inRespondents' answers.These proceedings arise primarily out of a continuing effortby Respondent Trades Council to completely eliminate the intermingling of unionand nonunion labor on construction jobs in its geographical jurisdiction.Thus, on orabout May 23, 1957,' at a meeting called by the Trades Council and attended by 12business agents of unions,2 constituent members of the Respondent Trades Council,as well as some 20 employers engaged in the construction business, members of theBuilding Trades Employers Association, Inc., President William Morris of Respond-ent Trades Council addressing the meeting stated it was called for the purpose ofemphasizing the fact that Respondent Trades Council no longer intended to tolerateunion and nonunion men working together on the same job and that thereafter jobsmust be run either with 100 percent unionmen or they would be runnonunion.The Town of Southwick JobOn or about June 10, Spear, as general contractor, submitted a written bid to thetown of Southwick for the construction of an addition to the town office building.Spear was the low bidder. Included in Spear's bid were the subbids of Rogers forthe heating work and Valley Electric Heating Service for the electrical work.3Spear testified that several days after the bid opening, he received a telephone callfrom Forgue, secretary of Respondent Trades Council, who said he wanted to discussthe nonunion condition which existed in the bid.The employees of Rogers andValley were not represented by any labor organization, whereas Spear had a contractwith Respondent District Council 4 and his employees were members of local unionsi All dates herein occurred in 19572 Included in this group were Walter J. LaFrancis, business agent of the RespondentCarpenters' District Council, James Al Leonard, business agent of Respondent Bricklay-ers,George Forgue, secretary of Respondent Tiades Council, and one Hogan, businessagent of the Iron Workers Union3Ir appeals that the custom waa for the subbidders to submit their own bids for thespecifiedwoik they aaeie to peifoiinIf their bids weie the lonest foi such work, theywere then included in the bid of the general contractor for the oveiall jobThe proposedcontract price for the entire job was $19,200This amount included the subbids-$2,340 for the electrical work and $1,565 for the heating work.4Aiticle IX-"Working Conditions," section 12 of the agreement between RespondentDistrict Council and the General Contiactois, ixho are membeis or nonmenibeis of the 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliatedwith Respondent Trades Council. Spear advised Forgue that although hewas the low bidder, he had not yet been awarded the contract and there was nothingfor them to discuss.Forgue told Spear that if the job proceeded with the existentnonunioncondition, there would be "trouble."On June 15 Spear and the town of Southwick entered into "The Standard FormAgreement between Contractor and Owner for Construction of Buildings," whichincluded,amongother things, the electrical and heating work.At the same time, thepartiesorally agreed that if any labor difficulties arose on the job, the "objectionableparties,"holding the heating and electrical subcontracts would be removed from themain or generalcontract.On June 17 Forgue again talked with Spear on the telephone and told him thateither he would attend themeeting atthe Central Labor Union hall or the Southwickjob would not start. Spear agreed to attend the meeting. Spear then obtained ap-proval from the town of Southwick to release the heating and electrical work fromthe general contract.Thereafter, on July 3, the town of Southwick entered intoseparate contracts with Rogers and with Valley to perform the heating and electricalwork.On June 24 Spear, in the company of Raymond Shattuck, executive secretary ofthe Building Trades Employers Association, attendeda meetingwithsome 10 or 11union business agentsincludingMorris, Forgue, Leonard, and LaFrancis at theCentral Labor Union hall.Morris told Spear there was a nonunion condition inSouthwickand that nonunioncontractors would not be allowed on that job.Morrisasked Spear what he wasgoingto do about it. Spear replied that there was nothingto do,since the electricaland heating work were no longer part of his general con-tract.At Shattuck's suggestion,a meetingwas to be arranged between the town ofSouthwick and the Respondent Trades Council to see if the matter could not bestraightened out to everyone's satisfaction.On July 1 Morris and two other representatives of Respondent Trades Councilmet with the town of Southwick building committee and Carlo Tagliavini, townattorney.Morris explained the function and mechanics of laborunionsto the group.Morrisstated thatneither Rogers nor Valley was legally eligible to enter into con-tracts with the town of Southwick because their employees could not work in har-mony with unionmen.5Morris "impressed [on the group] that if it signed contractswithRogersor Valley or any othernonunionorganization, there would be somesteps taken tostop the work."During the discussion, Morris suggested that theBuildingCommittee reject the present bids and ask for new ones, which he indicatedcould be submitted to the Building Committee the following morning.This wasrejected becauseitdid notcomply legally with the advertising requirements.Thesuggestionwas then made by the town clerk that a special town meeting be calledto ascertainby a vote of the townspeople if they would appropriate additional fundsfor thebuilding sothat the next lowest bidder, who happened to runa union shop,would be hired.Morris agreed to this, but refused to go along with the request thatin the eventthe townspeople voted down an additional appropriation, he would ineffect permit the job to proceed with the original bidders.The result was that noagreementwas reached and no town meeting was called.On July 8 Respondent District Council with the approval of Respondent TradesCouncil, directed and instructed its members employed by Spear to quit work onthe Southwick job. Spear testified that none of Rogers' or Valley's employees hadappeared or worked on the Southwick job up to that time.As a result of suchinstructions,Spear's carpenters walked off the job. Spear talked with Morris thatafternoon and wastold that Respondent Trades Council had decided upon this courseof action as a resultof the meeting with the town of Southwick officials who were tonotifyRespondent Trades Council what action they were going to take on theobjectionable subcontractors, but since they did not do this,itwasdecided to stopthe job.On the afternoon of July 8 Respondent Leonard,business agentof RespondentBricklayers, appeared at the Southwick job and talked with Max Weiner, brick-Building Trades Employers' Association provides, "Members aie not allowed to work withnon-union Carpenters or Crattsmen specified by the District Council nor with apprenticesnot recognized by the District Council "sMorris wasundoubtedly referring to Massachusetts General Laws,chapter 149, sec-tion 44 A, which relates to contracts for construction of publicbuildings by the Com-monwealth or any governmental unit thereof, including towns, and in section 44 A, Fand G, provides that the general bidders, and subbidders, respectively, "shall certify thathe isable to furnish labor that can work in harmony with all otherelements of laboremployed or to be employed on the work." SPRINGFIELDBUILDING AND CONSTRUCTION TRADES COUNCIL 605layer foreman and a member of the Union. Two mechanics and an apprentice,allmembers of Respondent Bricklayers, were working on a wall some 25 feet awayfrom where Leonard and Weiner were conversing.Weiner told Leonaid therewas "union trouble" on the job.Leonard in turn informed Weiner there was anonunion condition on the job and that Respondent District Council had ordereditsmen off the job 6 The bricklayers, who were employees of a subcontractor, theHampden Construction Company, did not report for work on July 9.Spear's carpenters and Hampden's bricklayers did not return to the Southwickjob until sometime after August 24, when the United States District Court fortheDistrict ofMassachusetts by Chief Judge Sweeney issued an Order grantingTemporary Injunction restraining Respondents from engaging in a strike pendingthe final disposition of this matter by the Board.The Cowing School job in the Town of West SpringfieldInMarch 1957 the school survey committee of the town of West Springfield,proposed to the town that its Cowing School be renovated and placed back inoperation.Following this, a number of contracts were let out to individual con-tractors who submitted low bids, to perform the necessary renovation work.Forexample, the carpentry contract was awarded to the W. J. Quinn ConstructionCompany, hereinafter referred to as Quinn, and the ventilating contract to theRogers Heating and Engineering Company.PresidentMorris of Respondent Trades Council was invited to attend and speakto the school survey committee at its meeting in July 1957.Morris told the com-mittee that its contracts with individual contractors were illegal and that thereshould have been a general contractor for the entire job?Morris also discussedthe question of union labor performing the work and Henry Allen, chairman ofthe committee, told Morris that the town of West Springfield awarded contractsto anyone willing to perform services without distinction as to the use of union ornonunion labor.The question was then raised whether there might be troubleon the job because of the conflict between union and nonunion workers.Morrisagreed that there might be some trouble.When the matter of Rogers' contract wasmentioned, Allen told Morris that it was his understanding that Rogers had appliedfor union membership.Morris replied that "Rogers wants it the way he wants it,and we don't do business that way."On or about August 7 Respondent District Council and Respondent LaFrancisacting in concert, directed and instructed members of Respondent District Councilemployed by Quinn 8 to quit work on the Cowing School job. As a result, Quinn'scarpenter employees walked off the job and a general strike then ensued with allother labor leaving the job.About a week later, a meeting was held attended by the school survey com-mittee, the superintendent of schools, and union representatives, including Morrisand Hogan.One of the union representatives asked that the town revoke its con-tractwith Rogers and give it to a union firm. The chairman said this could notbe done.Hogan remarked that union labor would not work with nonunion labor.Morris then stated that if Rogers moved off the job, the union labor might comeback to work.Allen was requested to talk to Rogers. Shortly thereafter, Rogersleft the job.Allen gave Morris this information on August 15 or 16, and thelatter said lie would pass the word along.On August 19 the union labor in thedifferent trades reported back on the job and worked without interruption eventhough some Rogers' employees subsequently came in on the job.Contentions and ConclusionsRespondents' admissions and the findings hereinabove made reveal clearly that(1)Respondents induced and encouraged employees of Spear, Hampden, andQuinn to engage in a strike; (2) thereafter the employees walked off the Southwickand Cowing Schools jobs respectively; and (3) an object of their acts and conductwas to force or require Spear and/or the town of Southwick to cease doing businesswith Rogers and Valley and Quinn and/or the town of West Springfield to ceasedoing business with Rogers, just so long as Rogers and Valley were subcontractorson the jobs and employed nonunion labor.U Based upon a stipulation entered into between counsel for the General Counsel andcounsel for Respondents4 See Massachusetts General Laws, chapter 149, section 44 A8 Quinn was in contractual relation with Respondent District Council. See footnote 4,supra. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe language of the Act whichis essentialto the issues in this proceeding is asfollows:Sec. 8 (b) It shall be an unfair labor practice for a labor organization or itsagents .. .(4) to engagein ... a strike .. where an object thereof is: (A) forcingor requiring . . . any employer or other person . . . to cease doing businesswith any other person; ...But for the special defenses raised by Respondents in their answers, in the oralargument and in their briefs it appears clear that the elements necessary to spell outa violationas alleged inthe complaint are present here. See NL. R. B v. DenverBuilding and Construction Trades Council, et al. (Gould & Preisner),341 U. S.675;International Brotherhood of Electrical Workers Local 501, et al. v. N. L. R. B.(Samuel Langer),341 U. S. 694,N. L. R. B. v. Local 74, United Brotherhood ofCarpenters etc. (Watson's Specialty Store),341 U. S 707We turn therefore to an analysis of the Respondents' defenses.The Respondentscontend that the clause contained in article IX, section 12 of the contract betweenRespondent District Council and the Building Trades Employers Association, Inc ,9isa hot cargo or hot-work clause, whichhas asitspurpose "that union membersshall not work on goods or materials which are also being worked on by non-union tabor."The Respondents recognize the Board's position on the question ofthe hot-cargoclause as adefense, but urge reconsideration in the light of the recentdecisions inGeneral Drivers etc, Local 886 v N. L R B. (American Iron &Machine Works),247 F. 2d 71 (C. A., D. C.);Milk Drivers and Dairy Em-ployees Local Union No. 338, etc. v. N. L. R. B. (Crowley's Milk Co.),245 F. 2d817 (C A. 2). Further, Respondents contend that Massachusetts General Laws,chapter 149, section 44 A, which in part provides that the general contractor inpublic building construction "shall certify that he is able to furnish labor that canwork in harmony with all other elements of labor employed or to be employed onthe work" is part and parcel of the contracts between Spear and the town of South-wick, Spear and Respondent District Council, and Hampden and Respondent Brick-layers and is tantamount to a hot-cargo clause governing the relationship of allparties to the job and having the sanctity of the Commonwealth of Massachusettsbehind it.ioThe commonly accepted definition of a "hot-cargo" clause in a collective-bargain-ing contractis one whichgrants unionmembers the right to refuse to work on un-fair goods.No mention of "unfair" or "non-union" goods is made in the contractclause under consideration here.Nor can it be said that Respondents' interpreta-tion of the clause "that union members shall not work on goods or materials whichare also beingworked on by non-union labor" is a fair one.The only restrictionsreferred to in the contract clause are that "[union] members are not allowed towork withnon-unionCarpenters or Craftsmen specified by the District Coun-cil...Certainly Respondents' interpretation as set forth above that the clausein questionis a hot-cargo clauseis strainedand I so find. I am more inclined to theview of the General Counsel set forth in his brief that the contract in issue here con-stitutes a discriminatory hiring provision, an all union construction clause which hasbeen condemned by the courts and the Board since the Act declared the closed-shopclause illegal, and that compliance with its provisions would constitute violations ofother sections of the Act.The court's decisions inAmerican Iron & MachineWorksandCrowley'sMilk Co., supra,would thus appear to have no particularrelevance here.To consider that portion of the State law quoted above a "hot-cargo" clause isas Chief Judge Sweeney aptly stated in Civil Action No. 57-722-3, "indeed stretch-ing a point."Moreover, "the vagaries of State rules of law may not override pro-visions of a Federal Act geared to the effectuation of an important National Laborpolicy."SeeHenry V. Rabouin d/b/a Conway's Express v. N. L. R. B.,195 F. 2d906 (C. A. 2), citingHill v. State of Florida, ex rel Watson, Attorney General,325 U. S. 538 andN. L. R. B. v Hearst Publications, Inc.,322 U. S. 111, 123.Indeed, Chief Judge Sweeney again referring to the State law in the above-enumer-ated case,says, "This statute regulates the awarding of contracts for public projectsand imposes certain requirements on the general contractor, which certainly wasnot intended to legalizeactionon the part of the Union which is unlawful under9See footnote 4,supraioThis, of course, Respondents contend, applies equally to Quinn and the CowingSchool job SPRINGFIELD BUILDING AND CONSTRUCTION TRADES COUNCIL 607Federal law." I do not accept that we are here dealing with a "hot-cargo"clauseand I find no merit in this defense.Respondents next contend that Rogers and Valley were not "innocent third par-ties" protected by the Act,because of the illegality of their contracts with the townof Southwick.Massachusetts General Laws,chapter 149, section 44 G, 44 I (3) and(4) requires among other things that in the case of a public building there shall beone contract between the town and the general contractor,and that the subcon-tractor shall enter into separate subcontracts with the general contractor"within 5days, Saturdays,Sundays and legal holidays excluded" after notice of their selec-tion given pursuant to the statute.As found above,after Spear notified the townof Southwick that he would have trouble on the job if Rogers and Valley were con-tinued as subcontractors under his general contract,the town issued "changeorders" and subsequently entered into separate contracts with Rogers and withValley.True, as Respondents contend, this may have been a violation of the State statute.However, we are not called upon in the instant situation to resolve this issue, butmerely to determine whether a Federal statute has been violated.The Act was written in part to protect neutral employers in cases of secondaryboycotts.So far as the evidence in the record before me reveals, Rogers and Valleywere such neutral employers who were not engaged in any labor dispute and comewithin the purview of the Act, which preempts the field in which it operates.Furthermore,I agree with the position of the General Counsel, set forth in hisbrief,that "to subject the Federal law to multitudinous State statutes,ordinances,and policies would be to completely destroy the uniformity which Federal law seeksand must necessarily preserve and would serve to render it ineffectual."This defenseI find is untenable.Respondents next contend that their acts and conduct constituted permissibleprimary activity,since their disputes were directed only against Spear and Quinn,and further there was no contractual or business relationship between Spear onthe one hand and Rogers and Valley on the other hand at the time of the strike.In the first place it must be pointed out that Respondents admitted in their an-swer in Case No. 1-CC-180 that the town of Southwick contracted directly withRogers and Valley, a fact which the record reveals they were aware of prior to thetime Spear's carpenters walked off the job. Secondly,itappears that Spear abidedby the terms of his contract with Respondent District Council,employing all unionlabor and even eliminating nonunion subcontractors from his general contract.Thus it is clear that the Respondent District Council had no primary dispute withSpear.SeeTexas Industries,Inc.,112 NLRB 923.Even assuming,because of the State statute, that Spear had a general contractor-subcontractor relationship with Rogers and Valley, under the doctrine laid downin theDenver Building Tradescase,supra,Spear was a secondary employer whomthe Act seeks to protect.With respect to Respondents'further contention that the object of the strike wasdirected against Spear and Quinn in order to force them to live up to the terms oftheir contract with Respondent District Council, it is undisputed that Respondentsvocalized the fact that an object of the strike in both instances was directed againstRogers and Valley to force the termination of their contracts with the towns ofSouthwick and West Springfield,respectively,because Rogers and Valley employednonunion labor.The Supreme Court in theDenver Building Tradescase,supra,held that a strike with such an object was an unfair labor practice within the mean-ing of Section 8 (b) (4) (A).Finally, as the General Counsel points out in his brief,if the dispute was ac-tually between Respondent District Council and Spear and Quinn,why was notresort had to the arbitration procedure in the contract? 11From the above it is clear that this defense of Respondents is without merit andI so find.Next Respondents claim that because of the transfer of work from Spear, thegeneral contractor,to Rogers and Valley as separate,independent contractors withthe town of Southwick,that they were so "allied"with Spear, that the strike wasnot prohibited under Section 8 (b) (4) (A).11Article X of the contract entitled "Strikes, Lockouts and Exceptions"1Since this agreement provides for the orderly, peaceful settlement of all dis-putes these provisions shall be adhered to2.All grievances not otherwise mutually settled shall be subject to arbitrationas hereinafterprovided. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted heretofore, Respondents admitted in their answer that the town ofSouthwick let the contracts out to Rogers and Valley directly.True this tookplace when there may have been "trouble" brewing, but the factremains,no strikehad yet been called on the job. Furthermore, when we think of the transfer of"struck work," we are considering work which the struck employer would undernormal circumstances perform himself, but because of the strike, transfers suchwork to an ally.We are not faced with that situation in the instant case.Eventhough Spear was the general contractor, it was never contemplated that he wouldperform either the electrical or heating work. In fact, the bid submitted by Spearclearly reveals a breakdown of the work of the general contractor and the subbidsof the other trades.Moreover, Rogers and Valley conducted their own business,over which Spear exercised no control.The situation in the present case is entirelydifferent from what existed in theProject Engineering Company (Ebasco)12andRoyal Typewriter13caseswhere the court held that an employer who performedstruck work for another employer involved in a labor dispute was an "ally" of thatemployer and therefore was not doing business with that employer as to be entitledto protection of Section 8 (b) (4) (A).I find that Rogers and Valley were not "allied" to Spear and further find thisdefense without merit.In their brief in case No. 1-CC-184, the Respondents urged that since the GeneralCounsel didnot petition a DistrictCourt of the United States for appropriateinjunctive relief pending the final adjudication of the Board with respect to suchmatter, which they contend under Section 10 (1) is a condition precedent to theissuance of a complaint, that this proceeding is not now properly before the Board.Section 10 (1) is designed to assist a preliminary investigation of the charges beforethe filing of a complaint. Such proceeding is independent of that on the meritsunder Section 10 (a) through (d).Upon all of the foregoing and the record as a whole I find that Respondentsinduced or encouraged the employees of Spear, Hampden, and Quinn to engage instrikes or concerted refusals in the course of their employment to perform servicesfor their respective employers with an object of (1) forcing or requiring Spear andthe town of Southwick to cease doing business with Rogers and Valley and (2)forcing or requiring Quinn and the town of West Springfield to cease doing businesswith Rogers.By such conduct Respondents have violated Section 8 (b) (4) (A}of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Companies set forth in section 1, above, havea close,intimate,and substantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burdening commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in conduct violative of Section8 (b) (4) (A)of the Act, I will recommend that they cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Upon the basisof theforegoing findings, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Springfield Building and Construction Trades Council; Carpenters' DistrictCouncil of Springfield, Massachusetts; and Local Union No. 1 of the Bricklayers,Masons and Plasterers International Union of America, AFL-CIO, are labororganizations within themeaning ofSection 2 (5) of the Act.Walter J. LaFrancisand James M. Leonardare agentsof the Carpenters' District Council of Spring-field,Massachusetts, and Local Union No. 1 of the Bricklayers, Masons andPlasterersInternationalUnion of America, AFL-CIO, respectively, within themeaningof the Act.Is Douds v. Metropo4tan Federation of Architects, etc (Project Engineering Company),75 F. Supp 672 (D C., N.Y.) -13N L. R. B. v. Business Machine and Office Appliance Mechanics Conference Board,Local459,International Union of ElectricalRadioand Machine Workers, CIO(Royal'Typewriter),228 F 2d 553 (C A 2). SPRINGFIELD BUILDING AND CONSTRUCTION TRADES COUNCIL 6092.The above-named labor organizations and the agents haveengaged in unfairlabor practices within the meaning of Section 8 (b) (4) (A) of the Act by inducingor encouraging the employees of Leo Spear Construction Co., Inc., HampdenConstruction Company, and W. J. Quinn Construction Company,to engage inconcertedrefusals inthe course of their employment to perform services for theirrespective employers with an object of forcing or requiring said employers and/orthe towns of Southwick and West Springfield to cease doing business with JamesF. Rogers, d/b/a Rogers Heating andEngineeringCompany, and Valley Electricand HeatingService.3.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL MEMBERSOF SPRINGFIELD BUILDINGAND CONSTRUCTION TRADESCOUNCILPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby give notice that:WE WILL NOTengagein,or induce orencouragethe employees of LeoSpear Construction Co. Inc., Hampden Construction Company, W. J. QuinnConstruction Company, or the employees of any other employer toengage ina strike or a concerted refusal in the course of their employment to performservices for their respective employers where an object thereof is to force orrequire the towns of Southwick or West Springfield or any other town, em-ployer, or person to cease doingbusinesswith RogersHeating and EngineeringCompany or Valley Electric and HeatingServiceor with any other employeror person.TRADES COUNCIL,SPRINGFIELD BUILDING AND CONSTRUCTIONLabor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF CARPENTERS' DISTRICT COUNCIL OF SPRINGFIELD,MASSACHUSETTS, AND ITS AGENT WALTER J. LAFRANCISPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board and in order to effectuate the policies of the National Labor RelationsAct, we hereby give notice that:WE WILL NOT engage in, or induce or encourage the employees of Leo SpearConstruction Co. Inc., Hampden Construction Company, W. J. Quinn Con-struction Company, or of any other employer to engage in a strike or a con-certed refusal in the course of their employment to perform services for theirrespective employers where an object thereof is to force or require the townsof Southwick or West Springfield or any other town, employer, or person tocease doing business with Rogers Heating and Engineering Company or ValleyElectric and Heating Service or with any other employer or person.CARPENTERS' DISTRICT COUNCIL OF SPRINGFIELD,MASSACHUSETTS, AND ITS AGENT WALTER J.LAFRANCIS,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.483142-59-vol. 120-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CNOTICE TO ALL MEMBERS OF LOCAL UNION No. I OF THE BRICKLAYERS, MASONSAND PLASTERERS INTERNATIONAL UNION OF AMERICA, AFL-CIO, AND ITSAGENT JAMES M. LEONARDPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board and in order to effectuate the policies of the National Labor RelationsAct, we hereby give notice that:WE WILL NOT engage in, or induce or encourage the employees of Leo SpearConstruction Co. Inc., Hampden Construction Company, W. J. Quinn Con-struction Company, or of any other employer to engage in a strike or a con-certed refusal in the course of their employment to perform services for theirrespective employers where an object thereof is to force or require the towns ofSouthwick or West Springfield or any other town, employer, or person to ceasedoing business with Rogers Heating and Engineering Company or ValleyElectric and Heating Service or with any other employer or person.LOCAL UNION No. 1 OF THE BRICKLAYERS, MASONSAND PLASTERERS INTERNATIONAL UNION OF AMER-ICA, AFL-CIO, AND ITS AGENT JAMES M. LEONARD,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.United Brotherhood of Carpenters&Joiners of America, LocalUnionNo. 978, AFL-CIO; International Hod Carriers,Build-ing & Common Laborers Union of America,Local No. 676, AFL-CIO; International Union of Operating Engineers,Hoisting andPortable Local No. 16-16B,AFL-CIO;United Association ofJourneymen & Apprentices of the Plumbing and PipefittingIndustry of the U. S. & Canada,Local No. 178,AFL-CIOandKenneth Markwell and William Hartz, Partners,d/b/a Mark-well & Hartz Contractors.Case No. 17-CD-25. April 05, 1958DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen. . . ."On October 4, 1957, Markwell & Hartz Contractors, herein referredto as the Company, filed charges with the Regional Director for theSeventeenth Region, alleging that United Brotherhood of CarpentersR Joiners of America, Local Union No. 978, AFL-CIO, herein calledthe Carpenters; International Hod Carriers, Building & CommonLaborers Union of America, Local No. 676, AFL-CIO, herein calledthe Laborers; International Union of Operating Engineers, Hoisting120 NLRB No. 77.